Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered September 30, 1994, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*466Under the facts of this case, the court properly denied youthful offender treatment to the defendant (see, CPL 720.20 [1] [a]). The sentence imposed was not harsh or excessive. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.